                  IN THE UNITED STATES DISTRICT COURT

              FOR THE SOUTHERN    DISTRICT OF GEORGIA

                                                                             -IJ fTV;
                           SAVANNAH       DIVISION                    CT,"-iLi-i"   .
                                                                      r; J


UNITED STATES OF AMERICA              )
                                                                                        DIV.
                                      )                              JUfJ 17 pff (; Q2
V.                                    )          4:19CR77
                                      )
LUIS MIGUEL JARAMILLO-ROSALES         )
                                                                 50.Li,
              ORDER DESIGNATING INTERPRETER


     The Court having determined, pursuant to Title 28, United

States Code Section 1827, that an interpreter is required and

should be designated in the above-captioned case,

     IT IS ORDERED, that MICHELE J. GONZALES, a certified or

otherwise competent interpreter, is designated to serve as

interpreter in this case.    Compensation shall be paid by the

government at the rate of $202.00 per day, with a minimum of one-

half day's compensation of $111.00 to be paid for each

appearance.


          Any claim for overtime shall be paid at the rate of

$35.00 per hour.    Claim for compensation by the interpreter for

any in-court services or assisting the U. S. Probation Office

shall be made on Form A. 0. 322.          Claim for compensation for

assisting court-appointed counsel, other than in-court

proceedings and assisting the U. S. Probation Office, shall be

made on CJA Form 21, Authorization and Voucher for Expert and

Other Services.    Any services relating to the CJA Form 21 must be

approved by the Court prior to services being rendered.          These

forms shall be furnished by the Clerk of Court.

     SO ORDERED, this           of June, 2019.




                                UNITED STATES MAGISTRATE JUDGE
                                SOUTHERN       DISTRICT OF GEORGIA
